Case 1:21-mj-01841-UA Document 3 Filed 02/18/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

- X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
“CR- ( ){ )
Mahmud Chowdhury
Defendant(s).
wana n nanan enna ----¥
Defendant Mahmud Chowdhury hereby voluntarily consents to

 

participate in the following proceeding via *_ videoconferencing or X__ teleconferencing:

x Initial Appearance Before a Judicial Officer

x Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

 

 

Defendant's Signature “ Defendant’s Counsel’s Signature

{Judge may obtain verbal consent on
Record and Sign for Defendant)

Mahmud Chowdhury George A. Farkas

Print Defendant’s Name Print Counsel’s Name

 

   

 

+

e/U.S. Magistrate Judge

   

U.S. District Judg

 
